                                                   x
                        ,




                                             POLICE
                                 ,           POLICE
                                         ,
                                                       ,

 #646,



             ,




                                     ,
         ,                                   ’s motion [ECF#120] for attorney’s fees and costs,




                 Plaintiff, BRIAN D. PETTIFORD,
                                                 ($17,433.75) for attorney’s fees and (2)




                                                                                              ,
pursuant to NY C. . . . §5004.

    d ______March 30,_____2020


                                                  ____________________________________
                                                           .
                                                           S
